DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant asserts on Page 6 of the Remarks that applicant maintains the provisional election of Group I and alleges that the Office does not explain how a change in material from plastic to aluminum results in a substantially different product and alleges that all of the structural features of the hypothetical aluminum bottle would be the same as the claimed plastic bottle and alleges that it is not apparent that the hypothetical aluminum bottle could function in the claimed manner because it is unclear that aluminum can form the claimed separate and flexible layers requires by the claims.
Examiner notes that the restriction requirement was made final in the Non-final Office action mailed November 17, 2020.  The restriction requirement is maintained for the same reasons enumerated in the Non-final Office action mailed November 17, 2020.
After a final requirement for restriction, the application, in addition to making any reply due on the remainder of the action, may petition the Director to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal in view of 37 CFR 1.144 (MPEP § 818.01(c)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites a dependency on now canceled Claim 17.  It is unknown what the metes and bounds of Claim 18 are.  For purposes of examination Examiner interprets Claim 18 to depend on independent Claim 15.
Clarification is required.
Claim 19 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019).
Regarding Claim 1, Schmidt et al. discloses a bottled beverage (‘629, Column 2, lines 42-46) comprising a bottle comprising a neck (neck portion 51) (‘629, Column 4, lines 63-66), a base (base portion 52) (‘629, Column 5, lines 7-9), a plastic outer layer (substantially rigid outer layer 59) and a plastic inner layer (separable inner layer 58) disposed inside the plastic outer layer (substantially rigid outer layer 59) (‘629, Column 5, lines 7-17) wherein the inner layer (separable inner layer 58) contacts the outer layer (substantially rigid outer layer 59) at the neck (neck portion 51) (‘629, FIG. 1).  A space is disposed between the outer layer (substantially rigid outer layer 59) and the inner layer (separable inner layer 58) and a beverage (‘629, Column 2, lines 42-46) is sealed within the inner layer (separable inner layer 58) wherein the inner layer (separable inner 
Further regarding Claim 1, the limitations “wherein the bias of the inner layer resists contraction of the inner layer” and “wherein at least a portion of the inner layer contracts from the outer layer in response to a reduction in volume of the beverage while the beverage is sealed within the inner layer” are seen to be recitations regarding the intended use of the “bottled beverage.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Schmidt et al. obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Schmidt et al. 
Further regarding Claim 1, the limitations “wherein the bias of the inner layer resists contraction of the inner layer” are limitations with respect to the properties of the claimed beverage bottle.  Schmidt et al. teaches using the same materials as claimed, i.e. a plastic outer layer and a plastic inner layer.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).
Regarding Claim 2, the limitations “wherein the inner layer is configured to deform independently of the outer layer and wherein an internal volume of the inner layer is less than an initial internal volume of the inner layer before the beverage is sealed” are limitations with respect to the intended use of the bottled beverage and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 above.  The claims require a plastic outer layer, a plastic inner layer, and a space disposed between the outer layer and the inner layer.  Schmidt et al. teaches using the same materials as claimed, i.e. a plastic outer layer and a plastic inner layer.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been 
Regarding Claims 2-3, the limitations “wherein the inner layer is configured to deform independently of the outer layer and wherein an internal volume of the inner layer is less than an initial internal volume of the inner layer before the beverage is sealed” and “wherein the shape of the outer layer does not change in response to the reduction in volume of the beverage” are limitations with respect to the intended use of the bottled beverage and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 above.  The claims require a plastic outer layer, a plastic inner layer, and a space disposed between the outer layer and the inner layer.  Schmidt et al. teaches using the same materials as claimed, i.e. a plastic outer layer and a plastic inner layer.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).
Regarding Claim 4, Schmidt et al. discloses the outermost layer being cylindrical with no ribs or panels (‘629, FIG. 1).
Regarding Claims 5-6, the limitations “wherein the inner layer is configured to move toward the outer layer when a seal sealing the beverage within the inner layer is broken” and “wherein the internal volume of the inner layer does not decrease in volume as the beverage is released from the bottle” are limitations with respect to the intended use of the bottle beverage and as such are rejected for the same reasons regarding intended use of the bottled beverage and as such are rejected for the same reasons 
Regarding Claim 7, the limitations “wherein the inner layer and the outer layer have corresponding shapes between the neck and the base” broadly reads on the inner layer and outer layer having any shape.  The phrase “corresponding shapes” does not impart any particular structural details to the claimed inner and outer layer.  Nevertheless, Schmidt et al. teaches the inner layer (separable inner layer 58) and the outer layer (substantially rigid outer layer 59) both having a substantially cylindrical shape (‘629, FIG. 1).
Regarding Claim 9, Schmidt et al. discloses a gas introduction mechanism (vent holes 558) in fluid connection with the space between the outer layer and the inner layer (‘629, FIG. 2) (‘629, Column 5, lines 18-34).
Regarding Claim 10, Schmidt et al. discloses the gas introduction mechanism comprising venting openings (vent holes 558) in the outer layer that allows pressure within the space between the outer layer and the inner layer to equalize with a pressure outside of the outer layer (‘629, Column 2, lines 34-41) (‘629, Column 5, lines 18-34).
Regarding Claim 11, Schmidt et al. discloses a venting opening (aperture 21) being disposed in the base (‘629, Column 6, lines 8-10).  Although Schmidt et al. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).
Regarding Claim 12, the limitations “wherein the venting openings are configured to break open to fluidly connect the space between the outer layer and the inner layer with the pressure outside the outer layer when at a set pressure differential” are limitations with respect to the intended use of the bottled beverage and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claims 13-14, Schmidt et al. discloses the inner layer comprising vertically oriented ribs (ribs 201) formed on an interior surface of the inner layer and the inner layer comprising at least four of the ribs (ribs 201) wherein the ribs (ribs 201) are evenly spaced around a central longitudinal axis of the bottle (container 200) (‘629, FIG. 18) (‘629, Column 8, lines 41-48).
Further regarding Claim 13, the limitations “wherein the ribs are configured to promote deformation of the inner layer between ribs” are limitations with respect to the intended use of the bottled beverage and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019) as applied to claim 1 above in view of Otero US 2013/0062302.
Regarding Claim 8, Schmidt et al. is silent regarding the inner layer also being attached to the outer layer at the base.
Otero discloses a beverage bottle (‘302, Paragraph [0005]) made of plastic (‘302, Paragraph [0024]) comprising a plastic outer layer (outer shell) and a plastic inner layer (inner bladder liner 15) disposed inside the plastic outer layer (outer shell) (‘302, Claim 1) wherein the plastic inner layer (inner bladder liner 15) is attached to the plastic outer layer at the base (base 16) (‘302, Paragraph [0024]).
Both Schmidt et al. and Otero are directed towards the same field of endeavor of plastic beverage bottles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage bottle of Schmidt et al. and attach the inner layer to the outer layer at the base since Otero teaches that this was a known and conventional way to attach an outer layer to an inner layer in the plastic beverage container art.
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019) in view of Hutts et al. US 2013/0004692 and Zenger US 4,466,553.
Regarding Claim 15, Schmidt et al. discloses a beverage bottle (‘629, Column 2, lines 42-46) comprising a beverage bottle wall formed of layers of plastic (substantially rigid outer layer 59, separable inner layer 58) (‘629, Column 5, lines 7-17) wherein in a body portion of the beverage bottle an outer surface of the innermost layer (separable inner layer 58) has the same shape (cylindrical) as an inner surface of an outer most layer (substantially rigid outer layer 59) of the layers (‘629, FIG. 1).
Schmidt et al. is silent regarding the innermost layer having ribs formed as thickened sections of the innermost layer.
Hutts et al. discloses a beverage bottle (‘692, Paragraph [0035]) made from a plastic preform (‘692, Paragraph [0098]) wherein the beverage bottle comprises an inner surface (inside surface 6a) having ribs (ribs 12) formed as thickened sections of the inner surface (inside surface 6a) (‘692, FIG. 6) (‘692, Paragraphs [0045] and [0058]).
Both Schmidt et al. and Hutts et al. are directed towards the same field of endeavor of beverage bottles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage bottle of Schmidt et al. and incorporate ribs formed as thickened sections of the inner surface of the beverage bottle since Hutts et al. teaches that this was a known way to construct a beverage bottle.

    PNG
    media_image1.png
    594
    1174
    media_image1.png
    Greyscale

Further regarding Claim 15, the limitations “wherein the innermost layer is configured to move away from the outermost layer in the body portion to adapt an 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Schmidt et al. modified with Hutts et al. and further that the prior art structure, which is identical and/or 
Further regarding Claim 15, in the event that it can be construed that Schmidt et al. modified with Hutts et al. is not capable of performing the intended use limitations of the innermost layer moving away from the outermost layer in the body portion to adapt to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed, Zenger discloses a beverage bottle wherein an innermost layer moves away from the layer to adapt to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed (‘553, Column 7, lines 20-25).
Both Schmidt et al. and Zenger are directed towards the same field of endeavor of plastic beverage bottles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schmidt et al. to be capable of performing the intended use limitations of the innermost layer moving away from the outermost layer in the body portion to adapt to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed as taught by Zenger in order to maintain the beverage in the sealed container.
Further regarding Claim 15, the limitations “wherein the ribs of the innermost layer are configured to concentrate the innermost layer’s motion away from the outermost layer at portions of the innermost layer between adjacent ribs” are limitations with respect to the properties of the beverage bottle.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 
Regarding Claim 16, the limitations “wherein the outermost layer is configured to maintain its shape while the innermost layer moves away from the outermost layer” are limitations with respect to the intended use of the bottled beverage and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 15 above.  The claims require an outermost layer and an innermost layer both made of plastic.  Schmidt et al. teaches using the same materials as claimed, i.e. a plastic outermost layer and a plastic innermost layer.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).
Regarding Claims 18-19, Schmidt et al. discloses a gas introduction mechanism (vent holes 558) in fluid connection with the space between the outermost layer and the innermost layer wherein the gas introduction mechanism comprises venting openings (vent holes 558) in the beverage bottle wall that allow pressure within the space 
Further regarding Claim 18, the limitations “wherein a space between the innermost layer and the outermost layer increases when the innermost layer moves away from the outermost layer and wherein the gas introduction mechanism is configured to supply gas to the space in response to a change in volume within the innermost layer” are limitations with respect to the intended use of the beverage bottle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 16 provided above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019) in view of Hutts et al. US 2013/0004692 and Zenger US 4,466,553 as applied to claim 15 above in view of Sincock US 3,769,056.
Regarding Claim 20, Schmidt et al. modified with Hutts et al. and Zenger is silent regarding the outermost layer comprising a reinforcing band that is a section of greater thickness compared to the thickness of the rest of the outermost layer wherein the reinforcing band is formed in the body portion and occupies a constant percentage of the height of the beverage container.
Sincock discloses a beverage container (container 10) comprising a beverage bottle wall (sidewall 14) having an outermost layer comprising a reinforcing band (partially foamed outer covering 18) that is a section of greater thickness as compared to the thickness of the rest of the outermost layer wherein the reinforcing band (partially foamed outer covering 18) is formed in the body portion and occupies a constant 
Both Schmidt et al. and Sincock are directed towards the same field of endeavor of plastic beverage containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage container of Schmidt et al. and incorporate a reinforcing band that is a section of greater thickness compared to the thickness of the rest of the outermost layer wherein the reinforcing band is formed in the body portion and occupies a constant percentage of the height of the beverage container as taught by Sincock in order to provide a gripping portion that provides a slip resistant covering on the outer surface of the beverage container (‘056, Column 2, lines 42-61).

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 8-9 of the Remarks with respect to Claim 1 that Schmidt et al. does not disclose the limitations “wherein the bias of the inner layer resists contraction of the inner layer” because Schmidt et al. discloses a different type of structure of a bag in box storage system used for beverage dispensers and alleges that Schmidt’s inner layer is simply a thin, flexible structure that has no bias and has an 
Examiner argues that the limitations “wherein the bias of the inner layer resists contraction of the inner layer” and “wherein at least a portion of the inner layer contracts from the outer layer in response to a reduction in volume of the beverage while the beverage is sealed within the inner layer” are seen to be recitations regarding the intended use of the “bottled beverage.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Schmidt et al. obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and 
Applicant argues on Page 9 of the Remarks with respect to Claim 1 that Schmidt fails to disclose that the inner layer adapts to a change in volume of the beverage after being sealed and that Zenger does not disclose an inner layer that adapts to a change in volume of a beverage and that Zenger’s inner layer adapts to changes in volume caused by the application of heat to certain food products and alleges that it would not be obvious to modify Schmidt with Zenger to meet the claim limitations regarding the inner layer adapting to a change in volume of a beverage since there is no teaching or suggestion in either reference that would suggest that Zenger’s teachings regarding adapting to volume changes caused by temperature change of solid food products are applicable to beverages and that the beverages of Schmidt would not be heated before filling.
Examiner notes that Zenger is not being relied upon in the rejections of Claim 1.  Therefore, applicant has not addressed the merits of the rejection of Claim 1.  Furthermore, the limitations “wherein the bias of the inner layer resists contraction of the inner layer” and “wherein at least a portion of the inner layer contracts from the outer layer in response to a reduction in volume of the beverage while the beverage is sealed within the inner layer” are seen to be recitations regarding the intended use of the “bottled beverage.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Schmidt et al. obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Schmidt et al. and further that the prior art structure, which is 
Applicant asserts on Page 10 of the Remarks that like independent Claim 1, independent Claim 15 recites an inner layer being configured to adapt to a change in volume of a sealed beverage.
Examiner notes that the limitations of Claim 15 of an inner layer being configured to adapt to a change in volume of a sealed beverage are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 as discussed above.
Applicant argues on Page 10 of the Remarks that Claim 15 also recites “wherein the innermost layer has ribs formed as thickened sections of the innermost layer and that the ribs in Schmidt are not formed as thickened sections of the innermost layer but are ribs formed by altering the shape of the all of the layers of Schmidt.
  Examiner notes that Hutts et al. is currently being relied upon to teach the limitations of Claim 15 regarding the innermost surface having ribs formed as thickened .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792